DETAILED ACTION
This action is responsive to the following communications: Application filed on 08/30/2021
Claims 21-40 are pending.  Claims 21, 35 and 40 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10449570. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/504753
Claims of US 10449570
21. (New) A control console for supplying an AC drive signal to a driver of an ultrasonic handpiece to vibrate a tip of the ultrasonic handpiece, the control console comprising: 
    a transformer including a primary winding having first and second opposed ends and a center tap to which a DC voltage is applied, and including a secondary winding across which the AC drive signal is developed for vibrating the tip of the ultrasonic handpiece; and 
     first and second transistors functioning as first and second active resistors coupled to the first and second opposed ends of the primary winding respectively for developing an AC voltage across the primary winding, 
     wherein the control console is configured to vary a level of the DC voltage applied to the center tap of the primary winding based on the AC voltage developed across the primary winding.
1. An AC signal generator for an ultrasonic handpiece including a driver and a tip coupled to the at least one driver that vibrates upon actuation of the driver, the AC signal generator comprising:
a transformer including a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for actuating the driver of the handpiece; and
a linear amplifier including:
first and second transistors that function as first and second active resistors respectively that are each connected to a separate end of the opposed ends of said primary winding of said transformer and ground, wherein said linear transformer is configured to set the resistances of said first and second active resistors implemented by the first and second transistors to set the voltage at each opposed end of the primary winding between a ground state voltage and an open state voltage that so as to causes an AC voltage to develop across the primary winding that causes the AC drive signal to develop across said secondary winding;
a differential amplifier to which the voltages present at the opposed ends of the transformer primary winding are applied and that produces as a feedback signal a signal based on the differences between the voltages present at the opposed ends of the transformer primary winding for causing, responsive to receipt of an external control signal, a substantially linear response of the AC voltage developed across the primary winding that causes desired vibrations of the tip of the handpiece upon actuation of the driver by the AC drive signal developed across the secondary winding according to the external control signal; and
a control circuit that receives the feedback signal and the external control signal and that, based on the feedback signal and the external control signal, sets the resistances of said first and second active resistors implemented by said first and second transistors for generating the substantially linear response.
22. (New) The control console of claim 21, further comprising a processor configured to: determine a voltage across the first and second transistors that relates to the AC voltage developed across the primary winding; and set the level of the DC voltage applied to the center tap of the primary winding based on the determined voltage.
6. The AC signal generator of claim 1, further comprising:
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors; and
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors indicated by said headroom monitor, set the level of the DC voltage said power supply supplies to the transformer primary winding.
23. (New) The control console of claim 21, further comprising: a headroom monitor coupled to the first and second transistors and configured to generate a headroom signal representative of a voltage across the first and second transistors that relates to the AC voltage developed across the primary winding; and a processor coupled to the headroom monitor and configured to set the level of the DC voltage applied to the center tap of the primary winding based on the headroom signal.
6. The AC signal generator of claim 1, further comprising:
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors; and
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors indicated by said headroom monitor, set the level of the DC voltage said power supply supplies to the transformer primary winding.
24. (New) The control console of claim 23, wherein the headroom monitor is configured to receive as inputs voltages at first ends of the first and second transistors and voltages at second ends of the first and second transistors that are opposite the first ends, and to generate the headroom signal based on a difference between the lower of the voltages present at the first ends of the first and second transistors and the higher of the voltages present at the second ends of the first and second transistors.
6. The AC signal generator of claim 1, further comprising:
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors; and
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors indicated by said headroom monitor, set the level of the DC voltage said power supply supplies to the transformer primary winding.
25. (New) The control console of claim 23, wherein the headroom monitor is constructed so that voltages present between the first and second transistors and the transformer primary winding are applied to separate reverse biased diodes, the anodes of the reverse biased diodes are connected at a junction, and a constant voltage is applied to the junction of the anodes so that the voltage present at the junction of the anodes is the lower of the voltages present between the first and second transistors and the transformer primary winding, and wherein the headroom monitor is configured to generate the headroom signal based on the voltage present at the junction of the anodes.
17. The AC signal generator of claim 12, wherein said headroom monitor is constructed so that:
the voltages present at each junction between said first transistor and said second transistor and said primary winding of said transformer is applied to a reverse biased diode;
the anodes of said diodes are connected together; and
a constant voltage is applied to the junction of the anodes so that the voltage present at the junction of the anodes of said diodes is the lower of the two voltages present between the transistors and the transformer primary winding and this voltage is used as the voltage present at first ends of the transistors.
26. (New) The control console of claim 25, wherein the headroom monitor is constructed so that voltages present at ends of the first and second transistors that are distal to the transformer primary winding are applied to separate forward biased diodes, the cathodes of the forward biased diodes are connected at a junction, and the voltage present at the junction of the cathodes is the higher of the voltages at the ends of the first and second transistors, and wherein the headroom monitor is configured to generate the headroom signal based on the voltage present at the junction of the cathodes.
18. The AC signal generator of claim 12, wherein said headroom monitor is constructed so that the voltages present at ends of said first and second transistors distal to the transformer primary winding are applied to separate forward biased diodes, the cathodes of said diodes are connected at a junction and the voltage present at the junction of the diodes is used as the voltage present at first ends of the first and second transistors.
27. (New) The control console of claim 23, wherein the processor is configured to: determine a change in voltage to be developed across the primary winding; and set the level of the DC voltage applied to the center tap of the primary winding based on the determined change in voltage and the headroom signal.
8. The AC signal generator of claim 6, wherein said DC power supply includes a constant DC voltage supply and a boost converter to which DC voltage from said constant DC voltage supply is applied and that is configured to, in response to a control signal from said power supply controller, apply a varying DC voltage to the center tap of said transformer primary winding.
28. (New) The control console of claim 27, further comprising: a sensor for measuring a voltage of the AC drive signal supplied to the ultrasonic handpiece; and a sensor for measuring a current of the AC drive signal supplied to the ultrasonic handpiece, wherein the processor is configured to determine the change in voltage to be developed across the primary winding based on the measured voltage and current of the AC drive signal.
11. An ultrasonic surgical tool system comprising:
an AC signal generator including:
a transformer with: a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for application to a power generating unit of a surgical tool; and
a linear amplifier, said linear amplifier including:
first and second transistors that function as first and second active resistors respectively that are each connected to a separate end of the opposed ends of said primary winding of said transformer and ground, wherein said linear transformer is configured to set the resistances of said first and second active resistors to set the voltage at each opposed end of the primary winding between a ground state voltage and an open state voltage that causes an AC voltage to develop across the primary winding that causes the AC drive signal to develop across said secondary winding;
a differential amplifier to which the voltages present at the opposed ends of the transformer primary winding are applied and that said differential amplifier produces as a feedback signal a signal based on the differences between the voltages present at the opposed ends of the transformer primary winding; and
a control circuit that receives the feedback signal and an external control signal and that, based on the feedback signal and the external control signal, sets the resistances of said first and second active resistors for generating a substantially linear response responsive to the external control signal;
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors;
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors, set the level of the DC voltage said power supply supplies to the transformer primary winding; and
a handpiece including at least one driver that is connected to said secondary winding of said transformer and is actuated upon the application of the AC drive signal to said driver, and a tip that is connected to said at least one driver and vibrates upon actuation of said at least one driver.
29. (New) The control console of claim 27, wherein the processor is configured to determine the change in voltage to be developed across the primary winding based on the headroom signal.
11. An ultrasonic surgical tool system comprising:
an AC signal generator including:
a transformer with: a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for application to a power generating unit of a surgical tool; and
a linear amplifier, said linear amplifier including:
first and second transistors that function as first and second active resistors respectively that are each connected to a separate end of the opposed ends of said primary winding of said transformer and ground, wherein said linear transformer is configured to set the resistances of said first and second active resistors to set the voltage at each opposed end of the primary winding between a ground state voltage and an open state voltage that causes an AC voltage to develop across the primary winding that causes the AC drive signal to develop across said secondary winding;
a differential amplifier to which the voltages present at the opposed ends of the transformer primary winding are applied and that said differential amplifier produces as a feedback signal a signal based on the differences between the voltages present at the opposed ends of the transformer primary winding; and
a control circuit that receives the feedback signal and an external control signal and that, based on the feedback signal and the external control signal, sets the resistances of said first and second active resistors for generating a substantially linear response responsive to the external control signal;
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors;
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors, set the level of the DC voltage said power supply supplies to the transformer primary winding; and
a handpiece including at least one driver that is connected to said secondary winding of said transformer and is actuated upon the application of the AC drive signal to said driver, and a tip that is connected to said at least one driver and vibrates upon actuation of said at least one driver.
30. (New) The control console of claim 27, wherein the processor is configured to: determine an adjusted headroom voltage based on the headroom signal and the determined change in voltage to be developed across the primary winding; compare the adjusted headroom voltage to a target headroom voltage; and set the level of the DC voltage applied to the center tap of the primary winding based on the comparison..
11. An ultrasonic surgical tool system comprising:
an AC signal generator including:
a transformer with: a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for application to a power generating unit of a surgical tool; and
a linear amplifier, said linear amplifier including:
first and second transistors that function as first and second active resistors respectively that are each connected to a separate end of the opposed ends of said primary winding of said transformer and ground, wherein said linear transformer is configured to set the resistances of said first and second active resistors to set the voltage at each opposed end of the primary winding between a ground state voltage and an open state voltage that causes an AC voltage to develop across the primary winding that causes the AC drive signal to develop across said secondary winding;
a differential amplifier to which the voltages present at the opposed ends of the transformer primary winding are applied and that said differential amplifier produces as a feedback signal a signal based on the differences between the voltages present at the opposed ends of the transformer primary winding; and
a control circuit that receives the feedback signal and an external control signal and that, based on the feedback signal and the external control signal, sets the resistances of said first and second active resistors for generating a substantially linear response responsive to the external control signal;
a power supply for supplying a variable DC voltage to the center tap of said transformer primary winding;
a headroom monitor that monitors the voltage across said first and second transistors and that produces a signal representative of the voltage across said first and second transistors;
a power supply controller that receives from said headroom monitor the signal representative of the voltage across said first transistor and the voltage across said second transistor, that is connected to said power supply for regulating the DC voltage supplied by said power supply, and that is configured to, based on the voltage across said first and second transistors, set the level of the DC voltage said power supply supplies to the transformer primary winding; and
a handpiece including at least one driver that is connected to said secondary winding of said transformer and is actuated upon the application of the AC drive signal to said driver, and a tip that is connected to said at least one driver and vibrates upon actuation of said at least one driver.
31. (New) The control console of claim 30, wherein the processor is configured to adjust the target headroom voltage for comparison with the adjusted headroom voltage based on a voltage of the AC drive signal.
12. An AC signal generator for an ultrasonic handpiece including a driver and a tip coupled to the driver that vibrates upon actuation of the driver, the AC signal generator comprising:
a transformer including a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for actuating the driver of the handpiece;
a first transistor connected between a first end of said primary winding and ground and a second transistor connected between a second end of said primary winding and ground, wherein said first and second transistors operate as first and second active resistors respectively between the first and second ends of the primary winding respectively and ground to set the voltage across each of the first and second ends of said primary winding to cause an AC voltage to develop across the primary winding that causes the AC drive signal to develop across said secondary winding;
a variable DC power supply assembly regulating the level of the DC voltage applied to the center tap of the transformer primary winding; and
a headroom monitor connected to ends of said first transistor and said second transistor that are connected to the first and second ends of said primary winding of said transformer respectively, wherein said headroom monitor is configured to, based on the voltages present at the ends of the first and second transistors, generate a headroom signal representative of the headroom voltages at the first and second transistors,
wherein said variable DC power supply is configured to, based on the headroom signal received from said headroom monitor, set the level of the DC voltage applied to the center tap of the transformer primary winding to cause saturation voltages to be applied to said first transistor and said second transistor for causing, responsive to receipt of an external control signal, a proportional change in the AC voltage developed across said primary winding that causes desired vibrations of the handpiece upon actuation of the driver by the AC drive signal developed across the secondary winding according to the external control signal.
32. (New) The control console of claim 27, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to decrease based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to decrease, prevent the level of the DC voltage applied to the center tap of the primary winding from being lowered for at least a set period.
8. The AC signal generator of claim 6, wherein said DC power supply includes a constant DC voltage supply and a boost converter to which DC voltage from said constant DC voltage supply is applied and that is configured to, in response to a control signal from said power supply controller, apply a varying DC voltage to the center tap of said transformer primary winding.


33. (New) The control console of claim 27, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to decrease based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to decrease, lower the level of the DC voltage applied to the center tap of the primary winding at a first rate that is slower than a second rate at which the AC voltage developed across the primary winding is decreased.
15. The AC signal generator of claim 14, wherein said controller is further configured to, responsive to the determined voltages to be developed across said primary winding of said transformer being a decrease in the voltages across said primary winding of said transformer, lower the level of the DC voltage applied to the center tap of the transformer primary winding at a rate that is slower than the rate at which the voltages across said primary winding is to be decreased.
34. (New) The control console of claim 33, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to increase based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to increase, raise the level of the DC voltage at a third rate that is faster than the first rate.
15. The AC signal generator of claim 14, wherein said controller is further configured to, responsive to the determined voltages to be developed across said primary winding of said transformer being a decrease in the voltages across said primary winding of said transformer, lower the level of the DC voltage applied to the center tap of the transformer primary winding at a rate that is slower than the rate at which the voltages across said primary winding is to be decreased. 
35. (New) A control console for supplying an AC drive signal to a driver of an ultrasonic handpiece to vibrate a tip of the ultrasonic handpiece, the control console comprising: a transformer including a primary winding having first and second opposed ends and a center tap to which a DC voltage is applied, and including a secondary winding across which the AC drive signal is developed for vibrating the tip of the ultrasonic handpiece; first and second transistors functioning as first and second active resistors coupled to the first and second opposed ends of the primary winding respectively for developing an AC voltage across the primary winding; and a processor configured to: determine a change in voltage to be developed across the primary winding; and vary a level of the DC voltage applied to the center tap of the primary winding based on the determined change in voltage.
19. An AC signal generator for an ultrasonic handpiece including a driver and a tip coupled to the driver that vibrates upon actuation of the driver, the AC signal generator comprising:
a transformer including a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for actuating the driver of the handpiece;
a first transistor tied to a first end of the opposed ends of said primary winding of said transformer and a second transistor tied to a second end of the opposed ends of said primary winding, wherein the first and second transistors are selectively turned on/off to cause an AC voltage to develop across said primary winding;
a control assembly that varies the signal applied to the bases or gates of the first and second transistors to cause the first and second transistors to function as first and second active resistors respectively; and
an inductor connected between at one end a junction of said first transistor and the first end of said primary winding of said transformer and at an opposed end to a junction of said second transistor and the second end of said primary winding for reducing an extent to which voltage across and current through the first and second transistors are out of phase, wherein said inductor has an inductance such that a circuit including said inductor in parallel with said at least one driver of said handpiece has a resonant frequency within 50% of the resonant frequency of said handpiece.


36. (New) The control console of claim 35, further comprising: a sensor for measuring a voltage of the AC drive signal supplied to the ultrasonic handpiece; and a sensor for measuring a current of the AC drive signal supplied to the ultrasonic handpiece, wherein the processor is configured to determine the change in voltage to be developed across the primary winding based on the measured voltage and current of the AC drive signal.

22. The AC signal generator of claim 20, wherein:
said first and second transistors are FETs; and
said headroom monitor is configured to generate a signal representative of headroom voltage based on the difference between the lower of the two drain voltages of the first and second transistors and the higher of the two peak voltages at the sources of the first and second transistors.
37. (New) The control console of claim 35, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to decrease based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to decrease, prevent the level of the DC voltage applied to the center tap of the primary winding from being lowered for at least a set period.
23. The AC signal generator of claim 20, wherein: said headroom monitor is constructed so that the voltages present at each junction between said first and second transistors and said primary winding of said transformer is applied to a reverse biased diode; the anodes of said diodes are connected together; and a constant voltage is applied to the junction of the anodes so that the voltage present at the junction of the anodes of said diodes is the lower of the two voltages present between the first and second transistors and the transformer primary winding and this voltage is used as the voltage present at first ends of said first and second transistors.
38. (New) The control console of claim 35, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to decrease based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to decrease, lower the level of the DC voltage applied to the center tap of the primary winding at a first rate that is slower than a second rate at which the AC voltage developed across the primary winding is decreased.
23. The AC signal generator of claim 20, wherein: said headroom monitor is constructed so that the voltages present at each junction between said first and second transistors and said primary winding of said transformer is applied to a reverse biased diode; the anodes of said diodes are connected together; and a constant voltage is applied to the junction of the anodes so that the voltage present at the junction of the anodes of said diodes is the lower of the two voltages present between the first and second transistors and the transformer primary winding and this voltage is used as the voltage present at first ends of said first and second transistors.
39. (New) The control console of claim 38, wherein the processor is configured to: determine whether the AC voltage developed across the primary winding is to increase based on the determined change in voltage; and responsive to determining that the AC voltage developed across the primary winding is to increase, raise the level of the DC voltage at a third rate that is faster than the first rate.
15. The AC signal generator of claim 14, wherein said controller is further configured to, responsive to the determined voltages to be developed across said primary winding of said transformer being a decrease in the voltages across said primary winding of said transformer, lower the level of the DC voltage applied to the center tap of the transformer primary winding at a rate that is slower than the rate at which the voltages across said primary winding is to be decreased.
40. (New) A method for regulating a DC voltage applied to a center tap of a primary winding of a transformer for inducing an AC drive signal across a secondary winding of the transformer that is supplied to an ultrasonic handpiece to vibrate a tip of the ultrasonic handpiece, the method comprising: applying the DC voltage to the center tap of the primary winding of the transformer; developing from the DC voltage an AC voltage across the primary winding that induces the AC drive signal across the secondary winding; and varying a level of the DC voltage applied to the center tap of the primary winding based on the AC voltage developed across the primary winding.
20. An AC signal generator for an ultrasonic handpiece including a driver and a tip coupled to the driver that vibrates upon actuation of the driver, the AC signal generator comprising:
a transformer including a primary winding with opposed ends and a center tap to which a DC voltage is applied; and a secondary winding across which an AC drive signal is induced for actuating the driver of the handpiece;
a first transistor connected between a first end of the opposed ends of said primary winding of said transformer and ground and a second transistor tied to a second end of the opposed ends of said primary winding and ground, wherein each of said first transistor and said second transistor is selectively turned on/off to cause an AC voltage to develop across the primary winding;
a variable DC power supply assembly regulating the level of the DC voltage applied to the center tap of the transformer primary winding;
a headroom monitor connected to a junction of said first transistor and the first end of said primary winding of said transformer and to a junction of said second transistor and the second end of said primary winding, wherein said headroom monitor is configured to, based on the voltages present at the first and second ends of said primary winding, generate a signal representative of the headroom voltages at the transistors; and
a control circuit that applies variable currents to the first and second transistors so that the first and second transistors function as first and second active resistors respectively, wherein said control circuit receives from said headroom monitor the headroom signal and is further configured to, based on the headroom signal, regulate the currents applied to said first and second transistors to selectively limit the voltage that appears across the transformer primary winding for causing, responsive to receipt of an external control signal, a proportional change in the AC voltage developed across the primary winding that causes desired vibrations of the tip of the handpiece upon actuation of the driver by the AC drive signal developed across the secondary winding according to the external control signal.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846